October 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          DELLA GOINES, Appellant

NO. 14-14-00627-CV                          V.

     SRMOF 2009-I TRUST, BY WELLS FARGO BANK, NATIONAL
 ASSOCIATION NOT IN ITS INDIVIDUAL OR BANKING CAPACITY BUT
     SOLEY AS CERTIFICATE TRUSTEE OF THE TRUST, Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 23, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Della Goines.
      We further order this decision certified below for observance.